Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed March 25, 2021.
The earliest effective filing date of this AIA  application is seen as April 2, 2020, the date of the earliest priority application (United States provisional patent application serial number 63/004,106) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The claims originally filed March 25, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the election/filing of October 11, 2022.
Claims 1-23 are currently pending.
No claims have been amended.
No claims have been cancelled.
No claims were previously withdrawn.  However, due to Applicant’s election, claims to non-elected invention Group B (claims 15-23) are withdrawn herein.
No claims have been added.
Claims 1-14 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Election/Restrictions
Applicant's election with traverse of Invention A in the reply filed on October 11, 2022 is acknowledged.
Having elected invention A, claims 1-14 are outstanding and subject to examination while the remaining claims (15-23) have been withdrawn.
The traversal is on the ground(s) that there is no undue burden on examiner and that the subject matter among the groups is not independent and distinct as required by statute (emphasis in original).  This is not found persuasive because the undue burden point was addressed in the restriction and remain outstanding.
The restriction requirement is in accordance with the guidelines set forth concerning the ‘independent or distinct’ interpretation as set forth in MPEP 802, namely MPEP § 802.01.
Searching for the individual elements of the species imposes a serious burden on examination in determining, for example, what art is relevant with regards to devices having EPE/exit pupil expanders and methods omitting them.  Pursuing each of these separate lines of searching imposes serious burdens and would each require (at least) different search strategies and/or queries.
Consequently, there are 1) mutually-exclusive characteristics found in the different species (and the claims thereto) that 2) cause a serious burden on the examiner in having to search and examine a plurality of separate inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on October 11, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 8 (and by dependency, claims 2-7 and 9-14) are rejected under 35 U.S.C. 101 because they are directed to Fresnel reflections (a natural phenomenon) within a heads-up display or similar.
The claimed invention is directed to Fresnel reflections within an optical device (in this case, a generic heads-up display) without significantly more.  The claim(s) recite(s) Fresnel reflections under the guise of “stray light”.  This judicial exception is not integrated into a practical application because the generic optical elements for a heads-up display do not provide any meaningful limitation to the operation of light within its confines.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are the generally necessary elements to any heads-up display and the only departure from such generic elements is the stray light/Fresnel reflections.  Much like a test tube for a naturally-occurring DNA segment, the heads-up display in Applicant’s claims are the vessel for the claimed Fresnel reflections.
Applicant seeks to claim the natural phenomenon of Fresnel reflection in conjunction with and within the confines of the basic elements of a heads-up display (HUD).  Although the application and specification as originally filed are entirely silent on Fresnel reflection, that is what is happening when stray light is formed within Applicant’s device.  MPEP § 2106.04.
Applicant is welcome to rebut examiner’s viewpoint with reasoned discussion should error be present in this analysis.  Applicant should point out with particularity any flaws or shortcomings in examiner’s analysis as generalities will be quickly dispatched.
Further, the claims cover all such displays now known and later developed.  Allowing Applicant’s claims would make prior art devices ones that infringe.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0363871 of Vallius et al. (Vallius).
With respect to claim 1, Vallius discloses an optical device (Figs. 7-14 and 25) comprising:
a light guide (LG) (¶ 42, "FIG. 8 shows an illustrative optical display 800 having three DOEs [diffractive optical elements] that may be used with, or incorporated as a part of, a waveguide 830 to provide in-coupling, expansion of the exit pupil in two directions, and out-coupling") comprising:
an incoupler (IC) ("in-coupling DOE 805", ¶ 43),
an exit pupil expander (EPE) ("The intermediate DOE 810 expands the exit pupil in a first direction along a first coordinate axis" ¶ 43), and
an outcoupler (OC) ("the out-coupling DOE 815 expands the exit pupil in a second direction along a second coordinate axis and couples light out of the waveguide to the user's eye", ¶ 43);
the IC to receive a display light ("one or more imaging beams 802", ¶ 43) from a light engine (one or more imagers 105, ¶ 32) and direct a first portion of the display light into the LG to form an incoupled light propagating in the LG towards the EPE (per Fig. 8, ¶ 43, "The in-coupling DOE 805 is configured to couple one or more imaging beams 802 from an imager 105 into the waveguide."), and
to direct a second portion of the display light into the LG to form a first stray light propagating in the LG away from the EPE (inherent; natural phenomenon of Fresnel reflection);
the EPE to receive the incoupled light propagating in the LG (Fig. 8), and
to direct a first portion of the incoupled light towards the OC (Fig. 8) to form an intermediate light (Fig. 8), and
to cause a second portion of the incoupled light to continue propagating in the LG in a direction other than towards the OC to form a second stray light (inherent; natural phenomenon of Fresnel reflection); and
the OC to receive the intermediate light propagating in the LG and to direct a first portion of the intermediate light out of the LG to form an outcoupled light (¶ 43, "the out-coupling DOE 815 expands the exit pupil in a second direction along a second coordinate axis and couples light out of the waveguide to the user's eye"),
the OC also to cause a second portion of the intermediate light to continue propagating in the LG to form a third stray light (inherent; natural phenomenon of Fresnel reflection); and
a support component supporting the LG (Figs. 7 and 25),
the support component mechanically coupled to the LG at one or more coupling regions (¶ 40, “The sealed visor 600 can physically protect sensitive internal components, including a near-eye display system 702 (shown in FIG. 7) when the HMD device is used in operation and during normal handling for cleaning and the like.”  Mechanical connection between the visor 600 of Fig. 7 and the HMD device 2500 of Fig. 25 are seen as inherent in order to couple the components together.).
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Consequently, because Vallius as set forth above as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1.  Claim 1 is only seen to depart from Vallius by means of the recitation of Fresnel reflections in the form of “stray light”.
Unsupported features are seen to directly result from the supported/claimed structures.  No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Herein, this analysis is referred to as “same product/same features”.
With respect to claim 2, Vallius as set forth above discloses the optical device of claim 1, including one wherein:
the first stray light is to become incident upon an outer perimeter of the LG at a first region of the outer perimeter (inherent; natural phenomenon of Fresnel reflection);
the second stray light is to become incident upon the outer perimeter of the LG at a second region of the outer perimeter (inherent; natural phenomenon of Fresnel reflection);
the third stray light is to become incident upon the outer perimeter of the LG at a third region of the outer perimeter (inherent; natural phenomenon of Fresnel reflection); and
the one or more coupling regions are positioned outside of the first region, the second region, and the third region (in order to provide exterior support per Figs. 7 and 25).
With respect to claim 3, Vallius as set forth above discloses the optical device of claim 1, including one wherein
the support component comprises an eyeglass lens.
¶ 65, "HMD device 2500 comprises one or more lenses 2502 that form a part of a see-through display subsystem 2504, so that images may be displayed using lenses 2502 (e.g., using projection onto lenses 2502, one or more waveguide systems, such as a near-eye display system, incorporated into the lenses 2502, and/or in any other suitable manner)."
With respect to claim 4, Vallius as set forth above discloses the optical device of claim 1, including one wherein
the support component comprises a lens of a wearable heads-up display (WHUD).
Figs. 7 and 25.
With respect to claim 5, Vallius as set forth above discloses the optical device of claim 1, including one wherein
the support component comprises a front frame of eyeglasses.
Figs. 7 and 25.
With respect to claim 6, Vallius as set forth above discloses the optical device of claim 1, wherein the support component comprises a front frame of a wearable heads-up display (WHUD).
Figs. 7 and 25.
With respect to claim 7, Vallius as set forth above discloses the optical device of claim 2, including one wherein:
the OC is further to cause a third portion of the intermediate light to propagate in the LG towards the EPE to form a fourth stray light (inherent; natural phenomenon of Fresnel reflection),
the fourth stray light to become incident upon the outer perimeter of the LG at a fourth region of the outer perimeter (via natural transmission of light through the "illustrative optical display 800"/"waveguide 830" per ¶ 42); and
the coupling regions are positioned outside of the first region, the second region, the third region, and the fourth region (in order to provide exterior support per Figs. 7 and 25).
With respect to claim 8, Vallius as set forth above discloses a wearable heads-up display (WHUD) including one comprising:
a support structure (Fig. 7, ¶¶ 38 et seq., visor 600; Fig. 25, ¶¶ 65 et seq., HMD device 2500);
a light engine attached to the support structure (¶ 34, "For example, the waveguide 130 can enable the imager 105 to be located out of the way, for example, on the side of the user's head or near the forehead, leaving only a relatively small, light, and transparent waveguide optical element in front of the eyes."),
the light engine to generate a display light (¶ 32, "The imager 105 may include or incorporate an illumination unit and/or light engine (not shown) that may be configured to provide illumination in a range of wavelengths and intensities in some implementations."); and
[examiner’s note: the following is generally the same as the articulation in claim 1 with differences in the support component]
a light guide (LG) (¶ 42, "FIG. 8 shows an illustrative optical display 800 having three DOEs [diffractive optical elements] that may be used with, or incorporated as a part of, a waveguide 830 to provide in-coupling, expansion of the exit pupil in two directions, and out-coupling") comprising:
an incoupler (IC) ("in-coupling DOE 805", ¶ 43),
an exit pupil expander (EPE) ("The intermediate DOE 810 expands the exit pupil in a first direction along a first coordinate axis" ¶ 43), and
an outcoupler (OC) ("the out-coupling DOE 815 expands the exit pupil in a second direction along a second coordinate axis and couples light out of the waveguide to the user's eye", ¶ 43);
the IC to receive a display light ("one or more imaging beams 802", ¶ 43) from a light engine (one or more imagers 105, ¶ 32) and direct a first portion of the display light into the LG to form an incoupled light propagating in the LG towards the EPE (per Fig. 8, ¶ 43, "The in-coupling DOE 805 is configured to couple one or more imaging beams 802 from an imager 105 into the waveguide."), and
to direct a second portion of the display light into the LG to form a first stray light propagating in the LG away from the EPE (inherent; natural phenomenon of Fresnel reflection);
the EPE to receive the incoupled light propagating in the LG (Fig. 8), and
to direct a first portion of the incoupled light towards the OC (Fig. 8) to form an intermediate light (Fig. 8), and
to cause a second portion of the incoupled light to continue propagating in the LG in a direction other than towards the OC to form a second stray light (inherent; natural phenomenon of Fresnel reflection); and
the OC to receive the intermediate light propagating in the LG and to direct a first portion of the intermediate light out of the LG to form an outcoupled light (¶ 43, "the out-coupling DOE 815 expands the exit pupil in a second direction along a second coordinate axis and couples light out of the waveguide to the user's eye"),
the OC also to cause a second portion of the intermediate light to continue propagating in the LG to form a third stray light (inherent; natural phenomenon of Fresnel reflection); and
a support component supporting the LG (Figs. 7 and 25, attachment means between the visor 600/HMD 2500 and the remaining components, seen as inherent),
the support component attached to the support structure (Figs. 7 and 25, attachment means between the visor 600/HMD 2500 and the remaining components, seen as inherent),
the support component mechanically coupled to the LG at one or more coupling regions (¶ 40, “The sealed visor 600 can physically protect sensitive internal components, including a near-eye display system 702 (shown in FIG. 7) when the HMD device is used in operation and during normal handling for cleaning and the like.”  Mechanical connection between the visor 600 of Fig. 7 and the HMD device 2500 of Fig. 25 are seen as inherent in order to couple the components together.).
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Consequently, because Vallius as set forth above as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1.  Claim 1 is only seen to depart from Vallius by means of the recitation of Fresnel reflections in the form of “stray light”.
Unsupported features are seen to directly result from the supported/claimed structures.  No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Herein, this analysis is referred to as “same product/same features”.
With respect to claim 9, Vallius as set forth above discloses the WHUD of claim 8, including one wherein:
the first stray light is to become incident upon an outer perimeter of the LG at a first region of the outer perimeter (inherent; natural phenomenon of Fresnel reflection);
the second stray light is to become incident upon the outer perimeter of the LG at a second region of the outer perimeter (inherent; natural phenomenon of Fresnel reflection);
the third stray light is to become incident upon the outer perimeter of the LG at a third region of the outer perimeter (inherent; natural phenomenon of Fresnel reflection); and
the one or more coupling regions are positioned outside of the first region, the second region, and the third region (in order to provide exterior support per Figs. 7 and 25).
With respect to claim 10, Vallius as set forth above discloses the WHUD of claim 8, including one wherein
the support component comprises an eyeglass lens.
¶ 65, "HMD device 2500 comprises one or more lenses 2502 that form a part of a see-through display subsystem 2504, so that images may be displayed using lenses 2502 (e.g., using projection onto lenses 2502, one or more waveguide systems, such as a near-eye display system, incorporated into the lenses 2502, and/or in any other suitable manner)."
With respect to claim 11, Vallius as set forth above discloses the WHUD of claim 8, including one wherein
the support structure comprises an eyeglass frame.
Figs. 7 and 25.
With respect to claim 12, Vallius as set forth above discloses the WHUD of claim 8, including one wherein
the support component comprises a front frame of eyeglasses.
Figs. 7 and 25.
With respect to claim 13, Vallius as set forth above discloses the WHUD of claim 12, including one wherein
the support structure comprises at least one temple arm (supporting one or more audio transducers 2528 in Fig. 25) of the eyeglasses (HMD device 2500),
the temple arm coupled to the front frame (Fig. 25).
With respect to claim 14, Vallius as set forth above discloses the WHUD of claim 8, including one wherein:
the OC is further to cause a third portion of the intermediate light to propagate in the LG towards the EPE to form a fourth stray light (inherent; natural phenomenon of Fresnel reflection),
the fourth stray light to become incident upon the outer perimeter of the LG at a fourth region of the outer perimeter (via natural transmission of light through the "illustrative optical display 800"/"waveguide 830" per ¶ 42); and
the coupling regions are positioned outside of the first region, the second region, the third region, and the fourth region (in order to provide exterior support per Figs. 7 and 25).

Conclusion
Applicant’s publication US 20220269078 A1 of August 25, 2022 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to head mounted displays (HMDs) and related devices/systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) HOLLWEG can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
November 17, 2022